Citation Nr: 1127101	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A January 2004 RO decision granted service-connection for a hearing loss, right ear, with a noncompensable evaluation.  The Veteran was notified in February 2004.  Her reply, titled as an appeal of the February 2004 letter, was received by the RO in April 2004.  The RO did not issue a statement of the case (SOC) or inform the Veteran that her request to appeal was not accepted as a notice of disagreement (NOD).  Instead, the RO sent an updated VCAA notice in June 2004 and made another rating decision in August 2004.  Other correspondence followed and the RO accepted a statement received in April 2005 as a request for increase. However, a VCAA notice related to the hearing loss rating was not sent at that time.  In January 2006, the RO made a rating decision that included continuing the noncompensable rating for the right ear hearing loss.  The Veteran's NOD, titled as an appeal to the January 2006 letter was received in May 2005.  A statement of the case containing detailed information on the rating of hearing loss was sent to the Veteran in March 2007.  Her substantive appeal was received later that month.  In April 2010, the Board denied an appeal for service-connection for a left ear hearing loss, finding that the Veteran did not have a left ear hearing loss as defined by the applicable regulation.  In the same decision, the Board remanded the rating of the right ear hearing loss for examination and a medical opinion.  The examination was done in July 2010 and an opinion was rendered.  The Board finds that the requested development was completed.  In as much as the requested development has been completed, the Board now proceeds with its review of the appeal.  

The issues of entitlement to service-connection for an acquired psychiatric disability and whether new and material evidence has been received to reopen a claim of service-connection for posttraumatic stress disorder have been raised by the record.  In January 2006, the RO denied service-connection for posttraumatic stress disorder (PTSD), based, in part, on a finding that there was no diagnosis of PTSD.  The Veteran has submitted VA clinical records with a diagnosis of PTSD and indicating that her hearing loss is a contributing factor.  This evidence raises issues that have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected right ear hearing loss is manifested by a pure tone threshold average of 33.75 decibels with discrimination ability of 92 percent (numeric designation I).  


CONCLUSION OF LAW

The criteria for a compensable rating for the service-connected right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 4.85, Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in June 2004 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her, and what evidence the VA would attempt to obtain on her behalf.  A letter dated in June 2006 notified the Veteran regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The March 2007 SOC provided details of the rating criteria.  Thereafter, she was afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in March 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  Her available post-service treatment records, including those made as a military dependent, have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  She has declined a hearing.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Evaluations of unilateral defective hearing range from noncompensable to 10 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85, Code 6100 (2010).  The United States Court of Veterans Appeals (Court) has noted that the assignment of disability ratings for hearing impairment are derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Discussion

On the authorized VA audiological evaluation, in October 2003, the Veteran reported that she could not hear out of her right ear.  Her history was reviewed.  Right ear pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
55
40
35
36

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  These audiologic results produce a numeric designation of "I" for the right ear.  When this numeric designation is applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, Code 6100.  

On the authorized VA audiological evaluation, in December 2005, right ear pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
55
30
35
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  These audiologic results produce a numeric designation of "I" for the right ear.  When this numeric designation is applied to the rating criteria, the result is, again, a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, Code 6100.  

On the authorized VA audiological evaluation, in January 2007, right ear pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
55
25
30
31.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  These audiologic results produce a numeric designation of "I" for the right ear.  When this numeric designation is applied to the rating criteria, the result, once more, is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, Code 6100.  

On the authorized VA audiological evaluation, in January 2007, right ear pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
55
25
30
31.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  These audiologic results produce a numeric designation of "I" for the right ear.  When this numeric designation is applied to the rating criteria, the result, once more, is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, Code 6100.  

The report of the July 2010 VA audiometric examination shows that the claims folder was reviewed.  The Veteran complained of hearing loss and tinnitus.  She gave a history of exposure to an explosion in service.  Right ear pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
55
30
35
33.75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  These audiologic results produce a numeric designation of "I" for the right ear.  When this numeric designation is applied to the rating criteria, the result is still a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, Code 6100.  

Conclusion

In as much as the test results have consistently shown that the Veteran's service-connected right ear hearing loss falls within the noncompensable range, the clear preponderance of evidence is against the claim for a compensable evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the right ear hearing loss has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability met the criteria for a compensable rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2010) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran may disagree, the preponderance of medical evidence shows that the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The standard for extraschedular evaluation is marked interference with employment or the necessity for frequent periods of hospitalization beyond that contemplated by the rating schedule.  There is no claim or evidence that the hearing loss has required hospitalization.  However, the Veteran reports that she has lost jobs because of her hearing loss and that, because of the hearing loss, her current employer transferred her to a position where she did not have to interact with customers directly.  She reports that she must still deal with customers by telephone and that this is difficult for her.  A supervisor has submitted a letter attesting to the Veteran's difficulty hearing and its impact on her job.  On the other hand, in response to the Board's request for an opinion, in July 2010, a VA audiologist expressed the opinion that the Veteran's hearing sensitivity should not affect her ability to function in a normal occupational environment and daily functioning.  He explained that test results showed she had a mild high frequency hearing loss.  The word recognition score was 92 percent correct for the right ear at a soft conversational intensity without the availability of visual cues.  The results of the audiological tests indicated that her hearing sensitivity should not prevent her from functioning in a normal occupational environment or interfere with daily functioning.  

The grant of service-connection is a recognition that a disability exists.  See 38 U.S.C.A. § 1131 (West 2002).  Thus, there is no dispute that the Veteran's hearing is not as good as that of a non-disabled person.  The question here is whether it is so disabling as to warrant compensation.  In this regard, we find the Veteran competent to report how her customers and employers react to her and we find that her statements as well as that of her supervisor are credible.  The findings of the trained medical professional are also competent and credible.  Because the VA audiologist has specific medical training and experience and is using standardized calibrated test equipment, his findings and opinion are more persuasive than the anecdotal evidence provided by the lay witnesses.  Consequently, the Board finds that the Veteran does not have an exceptional disability picture with employment impairment beyond that contemplated by the rating schedule.  

To explain further, the mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disability interferes with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence pertaining to the increased rating claim in this case shows that the service-connected disability does not render the Veteran unemployable.  That is, the record here does not raise a TDIU claim.  


ORDER

An increased (compensable) rating for the service-connected right ear hearing loss is denied.  


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


